   8:20-cv-00437-RGK-PRSE Doc # 8 Filed: 10/21/20 Page 1 of 1 - Page ID # 48




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

RAYSHAWN ABRAM,

                       Plaintiff,                                    8:20CV437

        vs.
                                                                      ORDER
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES, SCOTT R.
FRAKES, Director of the Nebraska
Department of Correctional Services; DON
KLEINE, Douglas County Attorney;
BRENDA BEADLE, Chief Deputy County
Attorney; CAPTAIN SELLERS, Douglas
County Court Services Bureau; MIKE
MYERS, Warden of the Douglas County
Jail; BARB LEWIEN, Warden of
Community Correction Center of Lincoln;
and FRED BRITTEN, Warden, Diagnostic
and Evaluation Center, Lincoln;

                       Defendants.


      Plaintiff paid the full amount of the court’s $350.00 filing fee on November 19,
2020. Accordingly,

        IT IS ORDERED that Plaintiff’s Motion for Leave to Proceed In Forma Pauperis
(Filing 2) is denied as moot. Plaintiff is advised that the next step in Plaintiff’s case will be
for the court to conduct an initial review of Plaintiff’s claims to determine whether
summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct
this initial review in its normal course of business.

       October 21, 2020.                            BY THE COURT:


                                                    Richard G. Kopf
                                                    Senior United States District Judge
